Case 2:19-cv-07798-JWH-AFM Document 104 Filed 10/30/20 Page 1 of 1 Page ID #:3269



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES -
                                         GENERAL

    Case No.        CV 19-07798-JWH (AFMx)                                        Date    October 30, 2020
    Title     Amber Garcia; et al. v. Shasta Beverages, Inc., et al.


    Present: The Honorable           JOHN W. HOLCOMB, UNITED STATES DISTRICT JUDGE
                   Irene Vazquez                                                   Laura Elias
                   Deputy Clerk                                                  Court Reporter
      Attorney(s) Present for Plaintiff(s):                            Attorney(s) Present for Defendant(s):
              Daniel P. Stevens                                               Christopher J. Kondon
            Heather K. McMillan                                                  Saman M. Rejali




  Proceedings:         VIDEO HEARING RE: STATUS CONFERENCE


        Counsel state their appearances. The Court confers with counsel regarding the
   status of the case. The Court will set another status conference after a ruling is
   issued on Plaintiff’s anticipated Renewed Motion for Class Certification/Motion for
   Reconsideration.


            IT IS SO ORDERED.




                                                                                                       Time: 00:13
                                                                                            Initials of Preparer: iv
